Submitted controversy determined in favor of the defendant Floyd A. Clayton, without costs. Memorandum. We treat this submitted controversy for a declaratory judgment as in the nature of a quo warranto between the two defendants. The Constitution of the State makes no provision for the term of office of supervisor (N. Y. Const, art. 3, § 26). That matter is left to the Legislature (N. Y. Const, art. 10, § 3). It was at all times within the power of the Legislature to fix the term of office even though it resulted in the shortening of the term of a previously elected supervisor. (People ex rel. Mitchell v. Sturgis, 156 N. Y. 580. See Williams v. United States, 289 U. S. 553.) All concur.